DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the image forming system of claim 1, in particular the limitations of two or more different diffraction orders of light pass through two or more corresponding exit pupils having different, non-overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox. The prior art does not disclose or suggest the image forming system of claim 17, in particular the limitations of two or more diffraction orders of light pass through two or more exit pupils having different, non- overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox. The prior art does not disclose or suggest the head-mounted display device of claim 20, in particular the limitations of two or more diffraction orders of light exiting the SLM pass through two or more exit pupils having different, non-overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox.
The closely related prior art, Kroll et al. (US 20110149018) discloses (Figs. 1-24) an image forming system, comprising: a spatial light modulator (SLM) (SLM) including a plurality of pixels configured to diffract incident light and cause the diffracted light to exit the SLM (sections 0182-0185), such that a diffraction order of light passes through an exit pupil (sections 0045, 172-0173, 0186); control logic operatively coupled to the plurality of pixels, the control logic configured to control the plurality of  pixels to collectively form an image at each exit pupil (sections 0110-0111, 0157, 0207); a light source (light source, light source array) configured to emit incident light toward the SLM.
However, the prior art does not disclose or suggest the image forming system of claim 1, in particular the limitations of two or more different diffraction orders of light pass through two or more corresponding exit pupils having different, non-overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox. Claim 1 is therefore allowed, as are dependent claims 2-16. The prior art does not disclose or suggest the image forming system of claim 17, in particular the limitations of two or more diffraction orders of light pass through two or more exit pupils having different, non- overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox. Claim 17 is therefore allowed, as are dependent claims 18-19. The prior art does not disclose or suggest the head-mounted display device of claim 20, in particular the limitations of two or more diffraction orders of light exiting the SLM pass through two or more exit pupils having different, non-overlapping positions within an eyebox, at least one of the non-overlapping positions of the two or more exit pupils differing from a current eye position of a human eye relative to the eyebox. Claim 20 is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871